  Case 1:17-cr-00728-VM Document 47 Filed 09/09/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA

               —— against ——                                     September 9, 2021



JOHN REIMER,                                  17 CR 728 (VM)

                               Defendant.     ORDER


VICTOR MARRERO, United States District Judge.

        Defense counsel writes with consent of the Government
to request that the conference for the above-named
defendant currently scheduled for September 10, 2021 be
adjourned. (See Dkt. No. 46.) The conference shall be
rescheduled for November 12, 2021 at 1:30 p.m.


        Defendant consents to an exclusion of time from the
Speedy Trial Act until November 12, 2021.


        It is hereby ordered that the adjourned time shall be
excluded from speedy trial calculations. This exclusion is
designed to guarantee effectiveness of counsel and prevent
any possible miscarriage of justice. The value of this
exclusion outweighs the best interests of the defendant and
the public to a speedy trial. This order of exclusion of
time is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) &
(iv).


SO ORDERED.
Dated: New York, New York
       9 September 2021
